DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: At least one locking mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to The specification does not provide any detail of a locking mechanism.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 17 is missing a semicolon at the end.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 lines 14-17 are duplicative with claim 1 lines 6-8.  It appears this language is not intended to be within the scope of claim 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period at the end.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “wherein said at least one first sidewall, at least one second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “wherein said first sidewall and said second sidewall comprise PET Felt material” which is duplicative with claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “at least one locking mechanism” in line 9.  As described above, this phrase is interpreted under 35 USC 112f.  However, as also described above, the specification makes provides no description of the locking mechanism.  Thus, it is unclear as to what constitutes at least one locking mechanism.  For the purposes of this examination, this language will be interpreted as any mechanism capable of attachment to a ceiling hanger.  

In addition, claim 1 recites, “aesthetically pleasing image” in line 19.  “Aesthetically pleasing image” is a relative term which renders the claim indefinite. The term “aesthetically pleasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is aesthetically pleasing to one of ordinary skill may not be aesthetically pleasing to another, and thus, the scope of the claim is unclear and indefinite.  For the purposes of this examination, this language will be interpreted as any aesthetics.  
In addition, claim 1 recites, “their” in line 8.  Numerous elements are previously introduced and thus, it is unclear as to what feature “their” refers.  It appears this language refers to “the first and second sidewall” and will be interpreted as such. 

Re claim 2, claim 2 recites, “their” in line 4.  Numerous elements are previously introduced and thus, it is unclear as to what feature “their” refers.  It appears this language refers to “the first and second sidewall” and will be interpreted as such. 
Re claims 3-4, claims 3-4 recites, “said at least one first sidewall” in lines 1-2 and “at least one second sidewall” in line 2.  There is insufficient antecedent basis for this limitation in the claim, and it’s unclear if “at least one second sidewall” refers to the same sidewall of claim 1, or a different sidewall.  It appears this language refers to “said first sidewall, said second sidewall” and will be interpreted as such.   
Re claim 10, claim 10 recites, “standard ceiling hanger” in line 2.  What is standard to one of ordinary skill may not be standard to another, and what is considered standard changes over time.  Thus, it is unclear as to what ceiling hanger constitutes a standard ceiling hanger. For the purposes of this examination, this language will be interpreted as any ceiling hanger.  
Claims 5-9, 11-13 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972) and Flotre et al (“Flotre”) (US 2017/0044761).
Re claim 1, Sato discloses a dynamic acoustic curved ceiling baffle (Fig. 3, Fig. 7, [0001]), comprising: 
	a first sidewall (2), said first sidewall (2) comprising at least one first sidewall kerf (5a, 5b), said at least one first sidewall kerf (5a, 5b) facilitating the curvature (Fig. 7, [0070]) of said first sidewall (2); 
a second sidewall (3), said second sidewall (3) comprising at least one second sidewall kerf (6a, 6b), said at least one second sidewall kerf (6a, 6b) facilitating the curvature (Fig. 7, [0070]) of said second sidewall (3); 
	wherein, once said ceiling baffle (Fig. 7) is attached to said ceiling (as modified below, and as this language is optional/conditional), the ceiling baffle (Fig. 3, Fig. 7) will provide an aesthetically pleasing image (as interpreted under 35 USC 112, any aesthetic) along with a reduction in unwanted room acoustics ([0006]),

However, Mackett discloses a top spine (120b), said top spine (120b) comprising at least one top spine strut (250), said at least one top spine strut (250) used in conjunction with said top spine (120b) to hold the first sidewall (110, Sato: 2) and second sidewall (110, Sato: 3) in their curved position (Sato: Fig. 7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato with a top spine, said top spine comprising at least one top spine strut, said at least one top spine strut used in conjunction with said top spine to hold the first sidewall and second sidewall in their curved position as disclosed by Mackett in order to hold the baffle in place with respect to the spine ([0042]), while utilizing a frame/spine which imparts rigidity and strength to the ceiling baffle.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato at least one locking mechanism being located on the top end of the ceiling baffle, said at least one locking mechanism being integral with the ceiling baffle, such that said ceiling baffle can be attached to a ceiling hanger using the locking mechanism, said at least one locking mechanism being located on the top end of the ceiling baffle, said at least one locking mechanism being integral with the dynamic acoustic curved ceiling baffle, such that said dynamic acoustic curved ceiling baffle can 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said first sidewall, said second sidewall and said top spine combine to create an air gap, said air gap creates a reduction in unwanted room acoustics as disclosed by Flotre in order to reduce weight, by controlling acoustics with air instead of insulation, foam, or another material.  
Additionally, the language “can be” and “once said ceiling baffle is attached…” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, Mackett discloses further comprising a bottom spine (120d), said bottom spine (120d) comprising at least one bottom spine strut (250), said at least one bottom spine strut (250) used in conjunction with said bottom spine (120d) to hold the first sidewall (110, Sato: 2) and second sidewall (110, Sato: 3) in their curved position (Sato: Fig. 7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato with a bottom spine, said bottom spine comprising at least one bottom spine strut, said at least one bottom spine strut used in conjunction with said .  

Claim(s) 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flortre et al (“Flotre”) (US 2017/0044761) and Gillette et al (“Gillette”) (US 2018/0283004).
Re claim 3, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 2, but fails to disclose wherein said at least one first sidewall, at least one second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine strut comprise PET Felt material.
However, Gillette discloses wherein said at least one first sidewall (Sato: 2), at least one second sidewall (Sato: 3), said top spine (Mackett: 120b), said at least one top spine strut (Mackett: 250), said bottom spine (Mackett: 120d) and said at least one bottom spine strut (Mackett: 250) comprise PET Felt material (Gillette: [0036], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one first sidewall, at least one second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine strut comprise PET Felt material as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material.  Moreover, it is noted that Gillette is relied upon disclosing the PET felt is a 
Re claim 4, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 3, wherein said at least one first sidewall, at least one second sidewall, said top spine, said at least one top spine strut, said bottom spine and said at least one bottom spine strut comprise PET Felt material (see above with respect to Gillette), with a thickness of 9 millimeters (Gillette: [0038]).  
Re claim 9, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 2, but fails to disclose wherein said at least one locking mechanism comprises PET Felt material.
However, Gillette discloses wherein said at least one locking mechanism (Flotre: 16) comprises PET Felt material (Gillette: [0036], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one locking mechanism comprises PET Felt material as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material.  Moreover, it is noted that Gillette is relied upon disclosing the PET felt is a known material in acoustic panels and baffles.  Therefore, for the reasons above, it would have been obvious to modify the structure of Flotre with the claimed material.  
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flortre et al (“Flotre”) (US 2017/0044761) and Wolf et al (“Wolf”) (US 2014/0054108).
Re claim 5, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 2, but fails to disclose further comprising a first sidewall cover, said first sidewall cover located over one side of said first sidewall to hide the at least one first sidewall kerf.
However, Wolf discloses further comprising a first sidewall cover (20), said first sidewall cover (20) located over one side of said first sidewall (13) to hide the at least one first sidewall kerf (Sato: 5a, 5b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato further comprising a first sidewall cover, said first sidewall cover located over one side of said first sidewall to hide the at least one first sidewall kerf as disclosed by Wolf in order to provide wet-strength protection layers ([0014]).
Re claim 6, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 5, but fails to disclose further comprising a second sidewall cover, said second sidewall cover located over one side of said second sidewall to hide the at least one second sidewall kerf.
However, Wolf discloses further comprising a second sidewall cover (20), said second sidewall cover (20) located over one side of said second sidewall (12) to hide the at least one second sidewall kerf (Sato: 6a, 6b).
.

Claim(s) 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flortre et al (“Flotre”) (US 2017/0044761), Wolf et al (“Wolf”) (US 2014/0054108) and Gillette et al (“Gillette”) (US 2018/0283004).
Re claim 7, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 6, but fails to disclose wherein said first sidewall cover and said second sidewall cover comprise PET Felt material.
However, Gillette discloses wherein said first sidewall cover (Wolf: 20) and said second sidewall cover (Wolf: 20) comprise PET Felt material (Gillette: [0036], [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said first sidewall cover and said second sidewall cover comprise PET Felt material as disclosed by Gillette in order to use a lightweight, easy to cut and handle material, as are well known benefits of PET material.  Moreover, it is noted that Gillette is relied upon disclosing the PET felt is a known material in acoustic 
Re claim 8, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 7, wherein said first sidewall cover and said second sidewall cover comprise PET Felt material (see above), but fails to disclose a thickness of 3 millimeters.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein the PET felt of the first and second sidewall covers is 3 millimeters (instead of 9 millimeters shown in [0038] of Gillette) in order to reduce weight.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 10, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 7, but fails to disclose wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato to have wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger in order to increase the connection points to the ceiling structure, providing a more rigid, sturdy connection.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence In re Dailey, 357 F.2d 669, 149.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0107718 in view of Mackett (US 2019/0127972), Flortre et al (“Flotre”) (US 2017/0044761) and Murao (US 10,094,108).
At the outset, it is noted that the features of claims 10-13 are not described in the present specification, or shown in the present figures.  However, [0014] of the present specification incorporates by reference US 10,508,444 which shows and describes these features.  
Re claim 11, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one locking mechanism comprises at least one magnet.
However, Murao discloses wherein said at least one locking mechanism comprises at least one magnet (Col 4 lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one locking mechanism comprises at least one magnet as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  
Re claim 12, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one locking mechanism comprises at least one cable gripper.
However, Murao discloses wherein said at least one locking mechanism comprises at least one cable gripper (Col 4 lines 53-56, such as hook and loop).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one locking mechanism comprises at least one cable gripper as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  
Re claim 13, Sato as modified discloses the dynamic acoustic curved ceiling baffle of claim 1, but fails to disclose wherein said at least one locking mechanism comprises at least one panel clip.
However, Murao discloses wherein said at least one locking mechanism comprises at least one panel clip (Col 4 lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic acoustic curved ceiling baffle of Sato wherein said at least one locking mechanism comprises at least one panel clip as disclosed by Murao in order to prevent the panels from loosening in a seismic event, and to allow for simple attachment and disconnection without the use of additional tools.  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635